1. Amendments to the Supreme Court Rules for the Government of the Bar of Ohio (Gov.Bar R. I(14), VI(14), and XII(7)) were adopted on May 21, 2019, and are effective July 1, 2019. The final version of the amendments is being published in the June 17, 2019 Ohio Official Reports advance sheet.2. Proposed amendments to the Supreme Court Rules for the Government of the Bar of Ohio (Gov.Bar R. VI(6) and (15)) are being published in the June 17, 2019 Ohio Official Reports advance sheet for a public-comment period ending July 17, 2019.O'Connor, C.J., and Kennedy, French, Fischer, DeWine, Donnelly, and Stewart, JJ., concurred in publishing the proposed amendments for comment.